        Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

KIDANEMARIAM KASSA,           )
                              )
     Plaintiff,               )
                              )                     CIVIL RIGHTS COMPLAINT
v.                            )                     42 U.S.C. §1983
                              )
                              )                     CIVIL ACTION NO.
                              )                     1:17-CV-02068-AT
FULTON COUNTY, GEORGIA,       )
PAUL H. HOWARD, officially & )
Individually,                 )
ANTIONETTE STEPHENSON,        )
individually, PIERRE EASLEY, )
individually, and JOHN DOE,   )
officially & individually,    )
                              )
     Defendants.              )
______________________________)

      SUPPLEMENTAL BRIEF IN SUPPORT OF DEFENDANTS FULTON COUNTY,
      GEORGIA, DISTRICT ATTORNEY PAUL HOWARD, ASSISTANT DISTRICT
    ATTORNEY ANTOINETTE STEPHENSON, INVESTIGATOR PIERRE EASLEY AND
    JOHN DOE’S MOTION TO DISMISS PURSUANT TO FED.R.CIV.P. 12(b)(1)
                             and 12(b)(6)

       COME    NOW     Defendants     Fulton     County,     Georgia,     District

Attorney      Paul    Howard,     Assistant    District     Attorney    Antoinette

Stephenson,          Investigator     Pierre      Easley      and      John    Doe1

(“Defendants”),        by   and   through     undersigned    counsel,    and   file

this Supplemental Brief in support of their Motion to Dismiss


1
  Defendant John Doe files this motion to dismiss by special
appearance only, without waiving the defenses of insufficient
process,   insufficiency   of   service   of   process,   personal
jurisdiction,   subject   matter   jurisdiction   and   venue   or
submitting him or herself to the jurisdiction of this Court.
         Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 2 of 14




Plaintiff      Kidanemariam        Kassa’s     First    Amended      Complaint      for

Damages and Declaratory Relief Pursuant to Federal Rule of Civil

Procedure     12(b)(1)       and    (6),   and   pursuant     to     this    Honorable

Court’s order dated September 28, 2018 [Doc. 33].

                                     INTRODUCTION

         In this Court’s order dated September 28, 2018 [Doc. 33],

this Court posed three distinct questions to Defendants.                             In

this     Supplemental    Brief,2       the    Defendants      will    address       each

question as follows:

                                    LEGAL ANALYSIS

    I.     What legal authority supports the Defendants’ contention
           that   although    Defendant   Stephenson  “sought   and
           successfully obtained the [material witness] warrant,
           only the Judge who issued the warrant could recall or
           cancel it”?    If Defendants cannot point to any such
           authority, do they agree that their assertion is one
           based on their view of the facts?

         Pursuant to O.C.G.A. § 15-1-3, “Every court has power...

(4) [t]o control, in the furtherance of justice, the conduct of

its officers and all other persons connected with a judicial

proceeding before it, in every matter appertaining thereto;                          (6)

[t]o amend and control its processes and orders, so as to make

them     conformable    to    law    and     justice,   and   to     amend    its   own
2
  Defendants adopt each and every argument previously asserted in
support of this motion, see [Doc. 27-1], as if fully stated
herein.
                                2
        Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 3 of 14




records, so as to make them conform to the truth; and (7)                              [t]o

correct its own proceedings before final judgment.”                        In relation

to material witness warrants, Georgia courts have interpreted

this   inherent    power    of   the    courts       to    mean     that    a   judicial

official may compel a witness’s testimony through the issuance

of a material witness warrant.            See Crosby v. Potts, 8 Ga. App.

463, 69 S.E. 582, 583 (1910) (“Just how the performance of this

duty of giving testimony should be compelled is a matter which

from time to time has been the subject of various statutes; but

the better view seems to be that it has ever been one of the

inherent powers of courts to devise ways to compel all persons

to perform this testimonial duty, except in so far as they may,

for    special   reasons,    have      been   made        exempt    from    testifying

either generally or specially.”).             Georgia courts also recognize

that    typically,   when    such      warrants      are     issued,       there       is   a

procedure for cancelling or recalling them once the warrant is

no longer necessary.        See, e.g., State v. Stringer, 258 Ga. 605,

605 (noting that a procedure existed within the Richmond County

Solicitor’s      Office    for   recalling       a    bench       warrant       from    the

Richmond    County    Sheriff’s     Department).              And    typically         that

procedure involves the prosecutor making an oral motion to a

judge (exactly which judge will be addressed in depth in Section
                                3
       Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 4 of 14




II below), and the judge orally approving the motion, and then

some    document      being      prepared     which    contains       the    judge’s

signature, whether signed personally by him or her or affixed by

means of a stamp.         Id. at 606.

       The   process in       Fulton County     is that      the     Fulton County

Sheriff’s     Office      must   either     receive    a   warrant    cancellation

notice or a court order to recall or cancel a warrant.                              See

Nelson Aff., ¶ 4, attached hereto as Exhibit “A.”                     Said notices

or orders are electronically filed after the judge signs the

document, and either an individual from Superior Court or the

court’s      case     manager      will      physically      deliver,       fax     or

electronically transmit the e-filed document to the Sheriff’s

Office for processing.           Id., ¶ 6.     Prior to the e-file process,

said   notices      and   orders   were     signed    by   the   judge,     taken   to

Superior Court and then an individual from the clerk’s office or

the case manager would physically deliver, fax or electronically

transmit the order to the Sheriff’s Office for processing.                         Id.,

¶ 7.    However, whether the warrant is cancelled via order or a

warrant cancellation notice,3 both documents require a judge’s

signature     for     the     warrant     cancellation      or     recall     to    be
3
  The warrant cancellation notice is typically prepared by a
court officer (district attorney, probation officer, etc.).
Nelson Aff. ¶ 5.
                              4
        Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 5 of 14




effectuated.     Id., ¶ 8.

  II.    Was Judge John J. Goger, in fact, the judge who presided
         over the trial in Fulton County Superior Court Indictment
         Number 14SC126099?     If not, identify the statutory
         provision that would cause Judge Goger to review and
         recall the material witness warrant?

    Plaintiff’s       alleged   assailant    was    eventually    tried     and

convicted, and the assailant’s trial was presided over by Judge

Wendy Shoob, not by Judge John J. Goger (see Exhibit “B”).                   In

this instance, where Plaintiff appeared of his own volition,

necessitating the recall or cancellation of the material witness

warrant, the question before this Court is whether the Judge who

issued the warrant (here, Judge Goger) had the authority to

review and recall or cancel the warrant?

    In an unpublished Georgia Attorney General (“AG”) Opinion,

the AG addressed this very issue, upon receiving a request for

an opinion as to “whether the dismissal of an arrest warrant, at

the request of a prosecutor and prior to its execution, may be

effected by the judge or the judicial officer who issued the

warrant, or whether such dismissal must only be performed by the

court with jurisdiction to try the case.”               1985 Op. Atty Gen.

Ga. 193, No. U85-27, 1985 WL 68941, at *1 (June 21, 1985).

    The     AG   cites   O.C.G.A.   §   17-4-40    in   his   opinion,    which

provides in pertinent part, “[a]ny judge of a superior, city,
                              5
     Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 6 of 14




state, or magistrate court or any municipal officer clothed by

law with the powers of a magistrate may issue a warrant for the

arrest of any offender against the penal laws, based on probable

cause either on the judge’s or officer’s own knowledge or on the

information of others given to the judge or officer under oath.”

The AG also cites O.C.G.A. § 15-1-3, supra, at 2-3.           In reaching

his conclusion, the AG posed the hypothetical that “if[,] after

arrest[,]    [an]   accused   is   brought   before   the   same   judicial

officer who issued the warrant for the purposes of a commitment

hearing, it is certain that at that point the officer would be

sitting as a court and could exercise the statutory powers of a

court contained in O.C.G.A. § 15-1-3, to include the dismissal

of the warrant.”      Accordingly, the AG opined that “[a]n arrest

warrant may be dismissed by the issuing judicial officer at the

request of the prosecutor prior to its execution, and need not

be dismissed by the court having jurisdiction over the trial of

the case.”    Id. at *2.

    As further support, O.C.G.A. § 17-7-25 states, “[a] court

of inquiry may order the arrest of witnesses if required to

compel their attendance.”          A court of inquiry is defined as a

court “organized for the purpose of examining into an accusation

against a person arrested for the violation of the penal laws.”
                               6
     Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 7 of 14




Ormond v. Ball, 120 Ga. 916, 48 S.E. 383, 384 (1904).                     “The

court of inquiry does not come into existence until a person is

‘legally arrested and brought before [the court].’               Then, and

not till then, does the court of inquiry come into existence.”

Id. at 385.

    Here,     Judge   Goger    was   acting   within   the   scope   of    his

statutory authority as a judicial officer authorized to issue

warrants when he issued the material witness warrant, which the

State successfully argued was necessary to compel Plaintiff’s

attendance, since he refused to cooperate in the prosecution of

his assailant’s case.         Additionally, Judge Goger was acting as

the judicial officer over the court of inquiry, which came into

existence when Plaintiff’s assailant was arrested for his crimes

against Plaintiff.     And though Judge Goger did not preside over

Plaintiff’s assailant’s trial, he still had the statutory and

legal authority to      review and recall or cancel the material

witness warrant.

  III. What, if any, impact does the Supreme Court’s recent
       decision in Withers v. Schroder, ---S.E.2d---, 2018 WL
       4288425 (Ga. Sept. 10, 2018) have on the legal analysis
       of the immunity issues at stake in the instance case, as
       the case addresses judicial immunity and quasi-judicial
       immunity?    Additionally, what, if any, impact does
       Withers have on the question of whether the act of
       causing a material witness warrant to issue and timely
       canceling that warrant -- where the witness is the crime
                               7
        Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 8 of 14




           victim -- is a ministerial task in nature or not?

      In    the    Supreme     Court’s      recent           decision      in    Withers,       the

Court reversed the Court of Appeals’ ruling that Chief Judge

Nelly Withers of the former DeKalb County Recorder’s Court and

Troy Thompson, the court administrator of same, were not immune

from suit.        The Georgia Supreme Court found that, contrary to

the Georgia Court of Appeals’ holding, “[t]he statute, at the

time of the events in question, thus made it clear that [DeKalb

County     Recorder’s        Court]    was        obligated          to    report        to    [the

Department of Driver Services or DDS] the status of a traffic

case pending before it, including any final adjudication,” which

was     “the    core       function    complained             of”     by     the    Plaintiff.

Withers, ---S.E.2d---, 2018 WL 4288425, at *3.                             Thus, since “the

court’s     making     a    report    to    DDS        was    part    and       parcel    of    the

judicial       process     necessary       to    fully       resolve       traffic       offenses

pending in the court,” the Georgia Supreme Court found that the

Court    of    Appeals’      reasoning          that    “it     was    too      early     in    the

litigation        to   determine       whether          [appellants’]             actions,       as

alleged by appellee, were administrative or judicial in nature”

was erroneous.         Id. at *2.

      Here, Plaintiff similarly alleges that ADA Stephenson and

Investigator Easley’s actions were investigative in nature, and
                               8
       Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 9 of 14




resultingly, that they do not enjoy immunity, whether absolute

or qualified.        [Doc. 31, p. 9].             However, just as the Georgia

Supreme Court found in          Withers,         O.C.G.A. § 17-4-40           makes it

clear that both ADA Stephenson and Investigator Easley were not

acting    as    factual   investigators          but    were   carrying    out    their

prosecutorial duties by providing the court with probable cause,

which would allow it to comply with the statutory mandate that

permits “[a]ny judge of a superior, city, state, or magistrate

court or any municipal officer clothed by law with the powers of

a    magistrate...[to]      issue     a       warrant   for    the   arrest    of   any

offender against the penal laws[,]” when the warrant is “based

on probable cause...on the information of others given to the

judge or officer under oath.”

       The     act   of   obtaining       a     material      witness   warrant     was

undertaken as ADA Stephenson was preparing for trial and seeking

to   convict     Plaintiff’s   attacker.            ADA    Stephenson     sought    the

warrant from the Court not based on her own testimony but that

of Investigator Easley [Doc. 18 at 6, ¶ 23].                      More importantly,

Judge Goger was provided with cause -- Plaintiff’s continued use

of his alleged health issues as an excuse for not being able to

assist in the prosecution of his attacker -- for a warrant to be

issued.      Only Judge Goger could determine whether the testimony
                                   9
          Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 10 of 14




of Investigator Easley was sufficient for the issuance of a

warrant.        Thus, at all times, ADA Stephenson was acting in her

prosecutorial          role,     not     in        an        investigative           role,     and

accordingly, just as the Georgia Supreme Court found in Withers,

she is entitled to absolute immunity.                              Further, to the extent

that       Investigator      Easley     “acted          at     the       direction     of     [ADA

Stephenson] in fulfilling the function of” providing the court

with testimony to determine whether to issue a material witness

warrant, then he is entitled to qualified immunity.

          Withers has no bearing on the question of whether the act

of    causing      a   material      witness       warrant          to    issue      and    timely

cancelling the warrant -- where the witness is the crime victim

-- is a ministerial task or not.                             “[A] ministerial duty is

‘simple,        absolute,      and     definite,         arising          under      conditions

admitted or proved to exist, and requiring merely the execution

of    a    specific    duty.’”       Smith    v.    McDowell,            292   Ga.    App.    731,

(2008) (citing Murphy v. Bajjani, 282 Ga. 197 (2007), aff’d 285

Ga.       592   (2009)).       Here,    Plaintiff            has    not    proven      that    any

statute or policy exists that established a simple, absolute and

definite        duty   for   ADA     Stephenson         or     Investigator           Easley    to

timely cancel or recall the material witness warrant.                                  Further,

as previously argued, only a judge could authorize the recall or
                               10
       Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 11 of 14




cancellation of the warrant.

       Additionally, once the Withers Court found that “judicial

immunity and quasi-judicial immunity are absolute,” it held that

it could not sustain any of the Plaintiff’s state law claims or

§ 1983 claims against appellants.                Id. at *4.     Likewise, here,

since ADA      Stephenson      and    DA   Howard are entitled to absolute

immunity,      then    Plaintiff’s         claims   against     them       are   all

foreclosed, regardless of whether any of their alleged duties

were     ministerial    or     not.        And   Investigator    Easley      enjoys

absolute immunity as well for his testimony before the court,4

even if false, Rehberg v. Paulk, 611 F.3d 828, 839 (11th Cir.

2010), in addition to his entitlement to official immunity on

the    state   law    claims    and    qualified    immunity    on   the    federal

claims made against him in his individual capacity.                     See [Doc.

27-1].

                                      CONCLUSION

       For the foregoing reasons, Plaintiff’s Complaint should be

dismissed in its        entirety       and Defendants’    Motion       to Dismiss

should be GRANTED.

       Respectfully submitted, this 12th day of October, 2018.
4
  Defendants could find no statutory authority within the 11th
Circuit to support the supposition that testimony can ever be
ministerial.
                              11
     Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 12 of 14




                           OFFICE OF THE COUNTY ATTORNEY

                           Patrise Perkins-Hooker
                           COUNTY ATTORNEY
                           Georgia Bar No. 572358

                           Kaye W. Burwell
                           Deputy County Attorney
                           Georgia Bar No. 775060

                           /s/ Ashley J. Palmer
                           Ashley J. Palmer
                           Senior Assistant County Attorney
                           Georgia State Bar No. 603514

OFFICE OF THE FULTON COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (office)
(404) 730-6324 (facsimile)




                                   12
      Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 13 of 14




                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

KIDANEMARIAM KASSA,           )
                              )
     Plaintiff,               )
                              )                        CIVIL RIGHTS COMPLAINT
v.                            )                        42 U.S.C. §1983
                              )
                              )                        CIVIL ACTION NO.
                              )                        1:17-CV-02068-AT
FULTON COUNTY, GEORGIA,       )
PAUL H. HOWARD, officially & )
Individually,                 )
ANTIONETTE STEPHENSON,        )
individually, PIERRE EASLEY, )
individually, and JOHN DOE,   )
officially & individually,    )
                              )
     Defendants.              )
______________________________)

                            CERTIFICATE OF SERVICE

      THIS CERTIFIES that on October 12, 2018, I presented this

document   in     Courier    New,     12    point      type,   and   that    I   have

electronically filed the foregoing SUPPLEMENTAL BRIEF IN SUPPORT

OF   DEFENDANTS    FULTON    COUNTY,       GEORGIA,     DISTRICT     ATTORNEY    PAUL

HOWARD,    ASSISTANT       DISTRICT        ATTORNEY     ANTOINETTE      STEPHENSON,

INVESTIGATOR      PIERRE    EASLEY    AND       JOHN   DOE’S   MOTION   TO   DISMISS

PURSUANT TO FED.R.CIV.P. 12(b)(6) with the Clerk of Court using

the CM/ECF system, and will provide mail notification to the

following attorney of record:


                                           13
     Case 1:17-cv-02068-SDG Document 34 Filed 10/12/18 Page 14 of 14




                      Tiffany Williams Roberts
                Tiffany W. Roberts, Attorney at Law
                              Suite 400
                        235 Peachtree Street
                       Atlanta, Georgia 30303

    This 12th day of October, 2018.

                           /s/ Ashley J. Palmer
                           Ashley J. Palmer
                           Senior Assistant County Attorney
                           Georgia State Bar No.: 603514

OFFICE OF THE FULTON COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (office)
(404) 730-6324 (facsimile)




                                   14
